DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/15/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 3, 7-9 and 11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 4/15/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 3 recites “wherein the amplification circuit includes a second switching element connected to the signal line, an operational amplifier, and an input capacitor connected to the second switching element and the operational amplifier, wherein the control circuit is further configured to generate a second control signal for controlling on/off of the second switching element, and wherein the rise and the fall of the second control signal occur before the conversion period when the switching element is off during the sampling period of the analog signal”.

	Switch 205 controlled by ϕCA does not rise and the fall before the conversion period (Applicant’s Drawing Figures 3 and 4).
	Claim 2 recites “an amplification circuit including a feedback capacitor and a switching element for resetting the feedback capacitor” and “wherein the control circuit performs the rise of the control signal before the conversion period and performs the fall of the control signal after the conversion period and before the reading period, when the switching element is off during the sampling period of the analog signal”
Any of switches 206 or 208 are considered to be the switching element since switches 206 and 208 reset the feedback capacitors 207 and 209 (Applicant’s specification Paragraphs 0021 and 0036). 
Switch 205 is not considered to be the switching element since it resets the operational amplifier (Applicant’s specification Paragraphs 0021).
Further, ϕCF1, ϕCF2 and ϕCF3 are collectively represented by ϕCF (applicant’s Specification Paragraph 0025.
The limitation “wherein the rise and the fall of the second control signal occur before the conversion period when the switching element is off during the sampling period of the analog signal” of claim 3 directed to applicant’s Figure 4 while the limitation “wherein the control circuit performs the rise of the control signal before the conversion 
Applicant’s specification and drawings do not describe “an amplification circuit including a feedback capacitor and a switching element for resetting the feedback capacitor”, “wherein the control circuit performs the rise of the control signal before the conversion period and performs the fall of the control signal after the conversion period and before the reading period, when the switching element is off during the sampling period of the analog signal” and “wherein the amplification circuit includes a second switching element connected to the signal line, an operational amplifier, and an input capacitor connected to the second switching element and the operational amplifier, wherein the control circuit is further configured to generate a second control signal for controlling on/off of the second switching element, and wherein the rise and the fall of the second control signal occur before the conversion period when the switching element is off during the sampling period of the analog signal”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 11, 13, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 7 recites the limitation "the pulse" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9, 11 and 17 are rejected as being dependent on claim 7.

Claim 13 recites the limitation "the pulse" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected as being dependent on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2012/0327279 A1) in view of Hirota et al. (US 2009/0167915 A1) in view of Nakamura et al. (US 2015/0296163 A1).

Regarding claim 7, Hashimoto et al. (US 2012/0327279 A1, hereafter referred as Hashimoto2 teaches) teaches an imaging device (Hashimoto2, Fig. 1), comprising: 
a pixel circuit configured to generate an analog signal in accordance with a quantity of incident light (Hashimoto2, Fig. 1, pixel unit 10, Paragraph 0024); 
an amplification circuit configured to amplify the analog signal generated in the pixel circuit (Hashimoto2, Figs. 1 and 4, amplifying unit 20, Paragraph 0023); 
a signal generation circuit configured to generate a reference signal that changes with time (Hashimoto2, Figs. 1 and 4, ramp signal generating circuit 25, Paragraph 0023); 
an A/D conversion circuit (Hashimoto2, Figs. 1 and 4, comparator unit 30 and counter unit 40) comprising a comparator (Hashimoto2, comparator unit 30, Paragraph 0004) including a first input node (Hashimoto2, Fig. 4, input of Va) configured to be input the analog signal and a second input node (Hashimoto2, Fig. 4, input of VRAMP) configured to be input the reference signal, and configured to convert the analog signal to a digital signal by using the reference signal (Hashimoto2, Paragraph 0025); 
a determination circuit (Hashimoto2, Figs. 1 and 4, ramp signal generating circuit 25 and Selecting circuit 20) configured change a time change rate of the reference signal used by the A/D conversion circuit in accordance with a result of a comparison by 
when the pulse is generated, the analog signal is held after a rise and a fall of the pulse (Hashimoto2, Fig. 5, Paragraph 0044, After a rise and a fall of the pulse the pulse at time Tj, the signal Va remains held.), and
wherein the analog signal is amplified by the amplification circuit and a potential of the second input node of the comparator is set to the threshold (Hashimoto2, Fig. 5, VREF), and the comparator performs the comparison between the threshold and the value of the signal output by the amplification circuit (Hashimoto2, Fig. 4, Paragraphs 0025-0026 and 0042-0043). 
However, Hashimoto2 does not teach a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit; the A/D conversion circuit configured to convert the analog signal held in the sample and hold circuit; compare the value of the signal output by the sample and hold circuit during a sampling period; a buffer circuit connected between the sample and hold circuit and the A/D conversion circuit; nor wherein when the pulse is generated, the sample and hold circuit holds the analog signal after a rise and a fall of the pulse, and wherein while the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit, a potential of the second input node of the comparator is set to the threshold, and the comparator performs the comparison between the threshold and the value of the signal output by the sample and hold circuit.

a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit (Hirota, Fig. 3, sample-hold unit 35, Paragraph 0044); 
the A/D conversion circuit (Hirota, Fig. 3, AD conversion unit 31) comprising a comparator (Hirota, Fig. 3, Comparator 32) including a first input node (Hirota, Fig. 3, Input from sample-hold unit 35) configured to be input the analog signal and a second input node (Hirota, Fig. 3, Input from Reference signal Vr) configured to be input the reference signal, and configured to convert the analog signal held in the sample and hold circuit (Hirota, Fig. 3, AD conversion unit 31, Paragraph 0045); 
compare the value of the signal output by the sample and hold circuit during a sampling period (Hirota, Fig. 5, Hold Signal HD, Paragraph 0064-0065); and
wherein the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit and the sample and hold circuit performs the sampling of the analog signal from the start of the reset conversion to the pixel signal conversion (Hirota, Fig. 5, Paragraph 0065 and 0071-0073).
These arts are analogous since they are both related to pixel column readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hashimoto2 with the sample and hold circuit as seen in Hirota to suppress RTS noise compared to the conventional techniques (Hashimoto2, Paragraph 0065). Further, by 
	However, the combination of Hashimoto2 and Hirota does not teach a buffer circuit connected between the sample and hold circuit and the A/D conversion circuit
In reference to Nakamura et al. (hereafter referred as Nakamura), Nakamura teaches an amplification circuit (Nakamura, Fig. 8, Column amplifier unit 20, Paragraph 0044); 
a sample and hold circuit (Nakamura, Fig. 8, sample/hold unit 21, Paragraph 0020 and 0044); 
the A/D conversion circuit comprising a comparator (Nakamura, Fig. 1, comparator 3) including a first input node (Nakamura, Fig. 3, input of output line 13) configured to be input the analog signal and a second input node (Nakamura, Fig. 3, input of ramp wire 11) configured to be input the reference signal, and configured to convert the analog signal held in the sample and hold circuit (Nakamura, Fig. 1, comparator 3, the storage unit 4, the ramp source 6, and the counter circuit 7, Paragraph 0018 and 0023); 

These arts are analogous since they are all related to pixel column readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hashimoto2 and Hirota with the buffer circuit as seen in Nakamura to reduce the influence of noise caused when the output signal of the comparator transitions from a high level to a low level or from a low level to a high level (Nakamura, Paragraph 0045).
 
Regarding claim 8, the combination of Hashimoto2, Hirota and Nakamura teaches the imaging device according to claim 7 (see claim 7 analysis), wherein the determination circuit generates the pulse when a value of a signal output by the sample and hold circuit during the sampling period is greater than the threshold (Hashimoto2, Paragraph 0044, The pulse is generated at time Tj which may be a time when a value of a signal is higher than the threshold.); and the time change rate of the reference signal increases in response to the pulse (Hashimoto2, Paragraph 0044).

Regarding claim 9, the combination of Hashimoto2, Hirota and Nakamura teaches the imaging device according to claim 7 (see claim 7 analysis), wherein the reference signal is a ramp signal (Hashimoto2, Fig. 5, Ramp VRamp, Paragraph 0044).

Regarding claim 11, the combination of Hashimoto2, Hirota and Nakamura teaches a camera (Hashimoto2, Fig. 10) comprising: the imaging device according to 

Regarding claim 17, the combination of Hashimoto2, Hirota and Nakamura teaches the imaging device according to claim 7 (see claim 7 analysis), wherein while the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit, the potential of the second input node of the comparator changes to the threshold from another potential (Hashimoto2, Fig. 5, Hirota, Fig. 5, Hashimoto2 teaches the potential of the second input node changes to the threshold between the reset conversion and the pixel signal conversion. Hirota teaches sampling of the analog signal from the start of the reset conversion to the pixel signal conversion.).

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2012/0327279 A1) in view of Hirota et al. (US 2009/0167915 A1) in view of Nakamura et al. (US 2015/0296163 A1) in further view of Nakajima et al. (US 2017/0155865 A1).

Regarding claim 13, Hashimoto et al. (US 2012/0327279 A1, hereafter referred as Hashimoto2 teaches) teaches an imaging device (Hashimoto2, Fig. 1), comprising: 
a pixel circuit configured to generate an analog signal in accordance with a quantity of incident light (Hashimoto2, Fig. 1, pixel unit 10, Paragraph 0024); 

a signal generation circuit configured to generate a reference signal that changes with time (Hashimoto2, Figs. 1 and 4, ramp signal generating circuit 25, Paragraph 0023); 
an A/D conversion circuit (Hashimoto2, Figs. 1 and 4, comparator unit 30 and counter unit 40) comprising a comparator (Hashimoto2, comparator unit 30, Paragraph 0004) including a first input node (Hashimoto2, Fig. 4, input of Va) configured to be input the analog signal and a second input node (Hashimoto2, Fig. 4, input of VRAMP) configured to be input the reference signal, and configured to convert the analog signal to a digital signal by using the reference signal (Hashimoto2, Paragraph 0025); 
a determination circuit (Hashimoto2, Figs. 1 and 4, ramp signal generating circuit 25 and Selecting circuit 20) configured change a time change rate of the reference signal used by the A/D conversion circuit in accordance with a result of a comparison by the comparator between a threshold (Hashimoto2, Fig. 5, VREF) and a value of a signal (Hashimoto2, Paragraph 0042); and wherein
when the pulse is generated, the analog signal is held after a rise and a fall of the pulse (Hashimoto2, Fig. 5, Paragraph 0044, After a rise and a fall of the pulse the pulse at time Tj, the signal Va remains held.), and
wherein the analog signal is amplified by the amplification circuit and a potential of the second input node of the comparator is set to the threshold (Hashimoto2, Fig. 5, VREF), and the comparator performs the comparison between the threshold and the 
However, Hashimoto2 does not teach the column processing device is a semiconductor device for lamination; a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit; the A/D conversion circuit configured to convert the analog signal held in the sample and hold circuit; compare the value of the signal output by the sample and hold circuit during a sampling period; a buffer circuit connected between the sample and hold circuit and the A/D conversion circuit; nor wherein when the pulse is generated, the sample and hold circuit holds the analog signal after a rise and a fall of the pulse, and wherein while the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit, a potential of the second input node of the comparator is set to the threshold, and the comparator performs the comparison between the threshold and the value of the signal output by the sample and hold circuit.
In reference to Hirota et al. (hereafter referred as Hirota), Hirota teaches an amplification circuit configured to amplify the analog signal generated in the pixel circuit (Hirota, Fig. 3, Column amplifying unit 34, Paragraph 0043)
a sample and hold circuit configured to perform sampling and holding of the analog signal amplified by the amplification circuit (Hirota, Fig. 3, sample-hold unit 35, Paragraph 0044); 
the A/D conversion circuit (Hirota, Fig. 3, AD conversion unit 31) comprising a comparator (Hirota, Fig. 3, Comparator 32) including a first input node (Hirota, Fig. 3, Input from sample-hold unit 35) configured to be input the analog signal and a second 
compare the value of the signal output by the sample and hold circuit during a sampling period (Hirota, Fig. 5, Hold Signal HD, Paragraph 0064-0065); and
wherein the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit and the sample and hold circuit performs the sampling of the analog signal from the start of the reset conversion to the pixel signal conversion (Hirota, Fig. 5, Paragraph 0065 and 0071-0073).
These arts are analogous since they are both related to pixel column readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hashimoto2 with the sample and hold circuit as seen in Hirota to suppress RTS noise compared to the conventional techniques (Hashimoto2, Paragraph 0065). Further, by sampling the analog signal from the start of the reset conversion to the pixel signal conversion as seen in Hirota, the limitations “wherein when the pulse is generated, the sample and hold circuit holds the analog signal after a rise and a fall of the pulse” and “wherein while the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit, a potential of the second input node of the comparator is set to the threshold, and the comparator performs the comparison between the threshold and the value of the signal output by the sample and hold circuit” would be met since the pulse occurs between the reset conversion and the pixel signal conversion (Hashimoto2, Fig. 5).

In reference to Nakamura et al. (hereafter referred as Nakamura), Nakamura teaches an amplification circuit (Nakamura, Fig. 8, Column amplifier unit 20, Paragraph 0044); 
a sample and hold circuit (Nakamura, Fig. 8, sample/hold unit 21, Paragraph 0020 and 0044); 
the A/D conversion circuit comprising a comparator (Nakamura, Fig. 1, comparator 3) including a first input node (Nakamura, Fig. 3, input of output line 13) configured to be input the analog signal and a second input node (Nakamura, Fig. 3, input of ramp wire 11) configured to be input the reference signal, and configured to convert the analog signal held in the sample and hold circuit (Nakamura, Fig. 1, comparator 3, the storage unit 4, the ramp source 6, and the counter circuit 7, Paragraph 0018 and 0023); 
a buffer circuit connected between the sample and hold circuit and the A/D conversion circuit (Nakamura, Fig. 8, Buffer 81, Paragraph 0044); and
These arts are analogous since they are all related to pixel column readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hashimoto2 and Hirota with the buffer circuit as seen in Nakamura to reduce the influence of noise caused when the output signal of the comparator transitions from a high level to a low level or from a low level to a high level (Nakamura, Paragraph 0045).

In reference to Nakajima et al. (hereafter referred as Nakajima), Nakajima teaches a column processing device as semiconductor device for lamination (Nakajima, Figs. 4 and 5, Paragraphs 0087-0095).
These arts are analogous since they are all related to pixel column readout circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hashimoto2 and Nakamura with the method of placing column processing circuits or other circuits on a separate substrate for lamination to the pixel array as seen in Nakajima to reduce a substrate size accordingly (Nakajima, Paragraphs 0090 and 0094).

Regarding claim 18, the combination of Hashimoto2, Hirota, Nakamura and Nakajima teaches the semiconductor device for lamination according to claim 13 (see claim 13 analysis), wherein while the sample and hold circuit performs the sampling of the analog signal amplified by the amplification circuit, the potential of the second input node of the comparator changes to the threshold from another potential. (Hashimoto2, Fig. 5, Hirota, Fig. 5, Hashimoto2 teaches the potential of the second input node changes to the threshold between the reset conversion and the pixel signal conversion. Hirota teaches sampling of the analog signal from the start of the reset conversion to the pixel signal conversion.).


Allowable Subject Matter
Claims 2, 4-6, 10, 12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 2, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein the control circuit performs the rise of the control signal before the conversion period and performs the fall of the control signal after the conversion period and before the reading period, when the switching element is off during the sampling period of the analog signal”
Claims 5-6 and 10 depend on, and further limit, independent claim 2. Therefore, claims 5-6 and 10 are considered allowable for the same reasons.
Claim 12 is allowable for the same reasons as claim 2.


As per claims 4, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“wherein the control circuit performs the rise and the fall of the control signal after the conversion period and before the reading period when the switching element is off during the sampling period of the analog signal.”
Claim 15 depends on, and further limit, independent claim 4. Therefore, claims 15 is considered allowable for the same reasons.
Claim 14 is allowable for the same reasons as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698